 



EXHIBIT 10.9
EXTERRAN ABS 2007 LLC
Issuer
EXTERRAN ABS LEASING 2007 LLC
Exterran ABS Lessor
and
WELLS FARGO BANK, NATIONAL ASSOCIATION
Indenture Trustee
 
SERIES 2007-1 SUPPLEMENT
Dated as of August 20, 2007
to
INDENTURE
Dated as of August 20, 2007
 
SERIES 2007-1 Notes





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page ARTICLE I
 
        Definitions; Calculation Guidelines
 
       
Section 101. Definitions
    1  
 
        ARTICLE II
 
        Creation of the Series 2007-1 Notes
 
       
Section 201. Designation
    9  
Section 202. Authentication and Delivery
    10  
Section 203. Interest Payments on the Series 2007-1 Notes
    10  
Section 204. Principal Payments on the Series 2007-1 Notes
    11  
Section 205. Amounts and Terms of Series 2007-1 Noteholder Commitments
    12  
Section 206. Taxes
    14  
Section 207. Increased Costs; Capital Adequacy; Illegality
    15  
 
        ARTICLE III
 
        Series 2007-1 Series Account and Allocation and Application of Amounts
Therein
 
       
Section 301. Series 2007-1 Series Account
    16  
Section 302. Distributions from Series 2007-1 Series Account
    17  
 
        ARTICLE IV
 
        Additional Covenants; Additional Condition Precedent
 
       
Section 401. Use of Proceeds
    19  
Section 402. Issuance of Additional Series
    19  
 
        ARTICLE V
 
        Conditions of Effectiveness and Future Lending
Section 501. Effectiveness of Supplement
    19  
Section 502. Advances on Series 2007-1 Notes
    21  

-i-



--------------------------------------------------------------------------------



 



              Page ARTICLE VI
 
        Miscellaneous Provisions
 
       
Section 601. Ratification of Indenture
    22  
Section 602. Counterparts
    22  
Section 603. Governing Law
    22  
Section 604. Amendments and Modifications
    22  
Section 605. Consent to Jurisdiction
    22  
Section 606. Waiver of Jury Trial
    23  
Section 607. No Petition
    23  

EXHIBITS
A      Form of Series 2007-1 Note

-ii-



--------------------------------------------------------------------------------



 



SERIES 2007-1 SUPPLEMENT, dated as of August 20, 2007 (as amended, modified or
supplemented from time to time in accordance with its terms, this “Supplement”),
among Exterran ABS 2007 LLC, a limited liability company organized under the
laws of the State of Delaware (the “Issuer”), Exterran ABS Leasing 2007 LLC, a
limited liability company organized under the laws of the State of Delaware
(“Exterran ABS Lessor”) and Wells Fargo Bank, National Association, a national
banking association, as Indenture Trustee (the “Indenture Trustee”).
W I T N E S S E T H :
          Pursuant to the Indenture, dated as of August 20, 2007 (as amended,
modified or supplemented from time to time in accordance with its terms, the
“Indenture”), among the Issuer, Exterran ABS Lessor and the Indenture Trustee,
the Issuer may from time to time direct the Indenture Trustee to authenticate
one or more new Series of Notes. The Principal Terms of any new Series are to be
set forth in a Supplement to the Indenture.
          Pursuant to this Supplement, the Issuer, Exterran ABS Lessor and the
Indenture Trustee shall create a new Series of Notes and specify the Principal
Terms thereof.
     NOW THEREFORE, in consideration of the mutual agreements herein contained,
each of the Issuer and the Indenture Trustee agrees as follows for the benefit
of the other parties, the Series 2007-1 Noteholders:
ARTICLE I
Definitions; Calculation Guidelines
          Section 101. Definitions. (a) Whenever used in this Supplement, the
following words and phrases shall have the following meanings, and the
definitions of such terms are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such terms:
     Adjusted Eurodollar Rate: For each Interest Accrual Period, an interest
rate per annum equal to the quotient, expressed as a percentage and rounded
upwards (if necessary) to the nearest 1/100 of 1%, obtained by dividing (i) the
LIBOR Rate for such Interest Accrual Period, by (ii) the decimal equivalent of
100% minus the applicable Eurodollar Reserve Percentage.
     Affected Party: Each Series 2007-1 Noteholder, each Liquidity Provider,
each Deal Agent, each Liquidity Agent and each Interest Rate Hedge Provider.
     Aggregate Existing Commitment: As of any date of determination, an amount
equal to the sum of the then Existing Commitments of all Series 2007-1
Noteholders.
     Aggregate Series 2007-1 Note Principal Balance: As of any date of
determination, an amount equal to the sum of the then Series 2007-1 Note
Principal Balances of all Series 2007-1 Notes then Outstanding.





--------------------------------------------------------------------------------



 



     Alternative Rate: With respect to any unpaid Series 2007-1 Advance during
an Interest Accrual Period, an interest rate per annum equal to the Adjusted
Eurodollar Rate for such Interest Accrual Period; provided, however, that the
Alternative Rate shall be the Base Rate if (i) such Series 2007-1 Advance was
funded on a day other than the first day of such Interest Accrual Period, or
(ii) on or before the first day of the related Interest Accrual Period, the
related Deal Agent shall have been notified that a Eurodollar Disruption Event
has occurred and is continuing.
     Applicable Debt Margin: With respect to each Interest Accrual Period, one
of the following amounts:

  (i)   except as specified in clause (ii) below, 82.5 hundredths of one percent
(0.825%); or     (ii)   if the Alternative Rate used during the applicable
Interest Accrual Period is the Base Rate, then, for any period of time for which
such Alternative Rate is the Base Rate, zero.

     Base Principal Balance: For each Interest Accrual Period, an amount equal
to the lesser of (i) the average Aggregate Series 2007-1 Note Principal Balance
during such Interest Accrual Period, and (ii) Eight Hundred Million Dollars
($800,000,000).
     Base Rate: With respect to each Interest Accrual Period, a fluctuating rate
of interest per annum equal to the higher of (a) the Prime Rate and (b) the
Federal Funds Rate plus 1.50% per annum.
     Breakage Costs: Any reasonable amounts as shall compensate a Series 2007-1
Noteholder for any loss, cost or expense incurred (as reasonably determined by
the related Deal Agent related thereto in its sole discretion on behalf of such
Series 2007-1 Noteholder) by such Series 2007-1 Noteholder in connection with
funding obtained by it with respect to a Series 2007-1 Advance as a result of
(i) the failure of the Issuer to accept funding of a Series 2007-1 Advance in
accordance with a Funding Notice submitted by the Issuer, (ii) the failure of
the Issuer to make a prepayment (when permitted pursuant to the Indenture and
this Supplement) of the principal balance of, or accrued interest on, any
Series 2007-1 Note for which the Issuer has delivered a notice of prepayment in
accordance with the terms of any of the Indenture, this Supplement or the
Series 2007-1 Note Purchase Agreement or (iii) the Issuer making a payment of
the principal balance of or accrued interest on any Series 2007-1 Note on a day
other than a Payment Date. Nothing contained herein shall obligate the Issuer to
pay Breakage Costs with respect to any prepayment actually made by the Issuer on
a Payment Date.
     Commercial Paper: Any Commercial Paper Note issued by a Series 2007-1
Noteholder for the purpose of financing or maintaining its investment in the
Series 2007-1 Notes, including all such Commercial Paper Notes issued to
re-finance matured Commercial Paper Notes issued by such Series 2007-1
Noteholder that were originally issued to finance or maintain such Series 2007-1
Noteholder’s investment in the Series 2007-1 Notes.
     Commercial Paper Note: A short-term promissory note issued by a Person that
has a maturity date of between 1 and 270 days after the issuance date thereof.

2



--------------------------------------------------------------------------------



 



     Commitment Fee: This term shall have the meaning set forth in Section
205(d) of this Supplement.
     Commitment Termination Date: With respect to the Series 2007-1 Notes, the
earliest to occur of any of the following events or conditions:

  (1)   the Scheduled Termination Date then in effect shall have occurred;    
(2)   an Asset Base Deficiency exists on any Payment Date (determined after
giving effect to all Series 2007-1 Advances made (or to be made) and principal
payments and prepayments actually paid on such Payment Date);     (3)   the
first date on which either a Manager Default or an Event of Default shall have
occurred and be continuing; and     (4)   the first date on which any of an
Undercollateralization Event, a Net Revenue Event or Free Cash Flow Event
occurs; provided, however, that the Issuer shall have the right to cure on or
prior to the next succeeding Payment Date any Undercollateralization Event, any
Net Revenue Event or any Free Cash Flow Event on not more than one (1) occasion
in the aggregate during each period of three hundred sixty-four
(364) consecutive days commencing on the Series Issuance Date.

If any of the foregoing events or conditions occur or exist, the Commitment
Termination Date shall occur immediately unless each Series 2007-1 Noteholder
shall have waived in writing such event or condition. Upon any permissible cure
of the event or condition described in clause (4) above, the occurrence of the
Commitment Termination Date shall be rescinded as of the date on which such
permissible cure is effected.
     Conduit Purchaser: Each of VFCC and any other Person that finances or
maintains its investment in the Series 2007-1 Notes through the issuance of
Commercial Paper pursuant to this Agreement or a properly completed Related
Group Addition Notice in the form of Exhibit B to the Series 2007-1 Note
Purchase Agreement and their successors and assigns.
     Control Party: With respect to the Series 2007-1 Notes, the Majority of
Holders of the Series 2007-1 Notes.
     Deal Agent: Any or all, as the context may require, of the following:
(i) with respect to VFCC, Wachovia Capital Markets, LLC and (ii) with respect to
any other Conduit Purchaser, the Person acting as deal agent for such Conduit
Purchaser pursuant to a properly completed Related Group Addition Notice in the
form of Exhibit B to the Series 2007-1 Note Purchase Agreement.
     Default Fee: For any Payment Date with respect to the Series 2007-1 Notes,
the amount of incremental fees payable on the Series 2007-1 Notes in accordance
with the provisions of Section 203(b) hereof over the amount of interest payable
pursuant to Section 203(a) hereof.
     Eurodollar Disruption Event: As of any date of determination, the existence
of any of the following events or conditions: (a) a determination by a
Series 2007-1 Noteholder, the related Liquidity Provider (or any of its
assignees or participants) or the related Deal Agent that it would

3



--------------------------------------------------------------------------------



 



be contrary to law or to the directive of any central bank or other governmental
authority (whether or not having the force of law) to obtain Dollars in the
London interbank market to make, fund or maintain any Series 2007-1 Advance for
such Interest Accrual Period, (b) a determination by a Series 2007-1 Noteholder,
the related Liquidity Provider (or any of its assignees or participants) or the
related Deal Agent that the rate at which deposits of Dollars are being offered
to such lender in the London interbank market does not accurately reflect the
cost to such Series 2007-1 Noteholder or Liquidity Provider (or any of its
assignees or participants) of making, funding or maintaining any Series 2007-1
Advance for such Interest Accrual Period, (c) the inability of a Series 2007-1
Noteholder or the related Liquidity Provider (or any of its assignees or
participants) to obtain Dollars in the London interbank market to make, fund or
maintain any Series Advance for such Interest Accrual Period or (d) any
Liquidity Provider shall have notified the related Deal Agent of the inability,
for any reason, of such Liquidity Provider or any of its assignees or
participants to determine the Adjusted Eurodollar Rate.
     Eurodollar Reserve Percentage: With respect to any unpaid Series 2007-1
Advance for any day in any Interest Accrual Period (or, if more than one such
percentage shall be so applicable, the daily average of such percentages for
those days in such period during which any such percentage shall be so
applicable), the reserve percentage applicable on such day under regulations
issued from time to time by the Federal Reserve Board (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for Wachovia
Bank, National Association, with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities (as defined in Regulation D of the Federal
Reserve Board, as in effect from time to time) and having a term equal to such
Interest Accrual Period.
     Existing Commitment: The Initial Commitment, as such amount may be reduced
from time to time in accordance with the terms of the Series 2007-1 Note
Purchase Agreement.
     Expected Final Payment Date: With respect to the Series 2007-1 Notes, the
Payment Date occurring in July 2012.
     Federal Funds Rate: With respect to the Series 2007-1 Notes, as of any date
of determination, a fluctuating interest rate per annum equal to the weighted
average of the federal funds rates and confirmed in Federal Reserve Board
Statistical Release H. 15 (519) or any successor or substitute publication
selected by the Deal Agents (or, if such day is not a Business Day, for the next
preceding Business Day), or, if, for any reason, such rate is not available on
any day, the rate determined, in the sole opinion of each Deal Agent, to be the
rate at which federal funds are being offered for sale in the national federal
funds market at 9:00 a.m. (New York City time).
     Funding Notice: This term has the meaning set forth in the Series 2007-1
Note Purchase Agreement.
     Increased Costs: Any fees, expenses or increased costs charged to a
Series 2007-1 Noteholder on account of the adoption of any applicable law, rule
or regulation (including any applicable law, rule, or regulation regarding
capital adequacy) or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority.

4



--------------------------------------------------------------------------------



 



     Incremental Margin: Fifty-two and one half hundredths of one percent
(0.525%).
     Incremental Principal Balance: For each Interest Accrual Period, an amount
equal to the excess, if any, of (i) the average Aggregate Series 2007-1 Note
Principal Balance during such Interest Accrual Period, over (ii) Eight Hundred
Million Dollars ($800,000,000).
     Initial Commitment: With respect to any Series 2007-1 Noteholder, the
amount set forth as such on such Series 2007-1 Noteholder’s respective signature
page to the Series 2007-1 Note Purchase Agreement.
     Interest Accrual Period: With respect to a Payment Date, the period
beginning with, and including, the immediately preceding Payment Date and ending
on the day immediately preceding such Payment Date; except that the initial
Interest Accrual Period shall be the period beginning with and including the
Closing Date and ending on and including September 19, 2007.
     Interest Payment: With respect to any Payment Date, the Series 2007-1 Note
Interest Payment payable on such Payment Date.
     Legal Final Maturity Date: With respect to the Series 2007-1 Notes, the
Payment Date occurring in July 2012.
     LIBOR Rate: With respect to each Interest Accrual Period, an interest rate
per annum equal to:

  (1)   the posted rate for 30-day deposits in United States Dollars appearing
on Reuters Screen LIBOR01 Page as of 11:00 a.m. (London time) on the second
Business Day preceding the commencement of such Interest Accrual Period; or    
(2)   if no such rate appears on Reuters Screen LIBOR01 Page at such time and on
such day, then the LIBOR Rate shall be determined by Wachovia Bank, National
Association, at its principal office in Charlotte, North Carolina as its rate
(each such determination, absent manifest error, to be conclusive and binding on
all parties hereto and their assignees) at which 30-day deposits in Dollars are
being, have been, or would be offered or quoted by Wachovia Bank, National
Association, to major banks in the applicable interbank market for Eurodollar’
deposits at or about 11:00 a.m. (Charlotte, North Carolina time) on such day; or
    (3)   if a Eurodollar Disruption Event is then continuing, the Base Rate.

     Liquidity Agent: Any or all, as the context may require, of the following:
(i) with respect to VFCC, the VFCC Liquidity Agent, and (ii) with respect to any
other Conduit Purchaser, the Person acting as agent for its related Liquidity
Providers pursuant to a properly completed Related Group Addition Notice in the
form of Exhibit B to the Series 2007-1 Note Purchase Agreement.
     Liquidity Agreement: Any or all, as the context may require, of the VFCC
Liquidity Agreement, and each other liquidity agreement or liquidity purchase
agreement (however denominated) among a Liquidity Agent, one or more related
Liquidity Providers, the related Series 2007-1 Noteholder that is a Conduit
Purchaser and any other parties thereto, in each case

5



--------------------------------------------------------------------------------



 



as the same may be amended, supplemented, restated, replaced or otherwise
modified from time to time in accordance with its terms.
     Liquidity Provider: All of the following: (i) each Person so listed on the
signature pages of the VFCC Liquidity Agreement and (ii) each other institution
that, pursuant to the terms of a Liquidity Agreement, becomes a liquidity
provider under a Liquidity Agreement.
     Minimum Principal Payment Amount. For the Series 2007-1 Notes for any
Payment Date, one of the following amounts:

  (a)   for each Payment Date occurring prior to the Legal Final Maturity Date
for the Series 2007-1 Notes, zero; or     (b)   for the Legal Final Maturity
Date for the Series 2007-1 Notes, the Aggregate Series 2007-1 Note Principal
Balance on such date.

     Minimum Targeted Principal Balance: For the Series 2007-1 Notes for any
Payment Date, one of the following amounts:

  (c)   for each Payment Date occurring prior to the Legal Final Maturity Date
for the Series 2007-1 Notes, the Aggregate Series 2007-1 Note Principal Balance
on such Payment Date; or     (d)   for the Payment Date occurring on the Legal
Final Maturity Date for the Series 2007-1 Notes, zero.

     Note: This term shall mean a Series 2007-1 Note.
     Overdue Rate: For any date of determination with respect to the
Series 2007-1 Notes, an interest rate per annum equal to the sum of (i) the Base
Rate then in effect, plus (ii) two percent (2%) per annum.
     Other Taxes: This term has the meaning set forth in Section 206(b) of this
Supplement.
     Prime Rate: With respect to any unpaid Series 2007-1 Advance on any day
during an Interest Accrual Period, the interest rate per annum announced by
Wachovia Bank, National Association, from time to time as its “prime rate” or
“base rate” in the United States, such rate to change as and when such
designated rate changes. The prime rate is not intended to be the lowest rate of
interest charged by Wachovia Bank, National Association in connection with
extensions of credit to debtors.
     Reuters Screen LIBOR01 Page: The display page currently so designated on
the Reuters Monitor Money Rates Service (or such other page as may replace such
page on such service for the purpose of displaying the rates at which dollar
deposits are offered by leading banks in the London interbank deposit market),
as reported by Bloomberg Financial Markets Commodities News (or by another
source selected by the Deal Agent and notified by the Deal Agent to the Issuer
and the Manager).

6



--------------------------------------------------------------------------------



 



     Scheduled Principal Payment Amount: For the Series 2007-1 Notes, one of the
following amounts:

  (a)   for each Payment Date occurring prior to the Legal Final Maturity Date
for the Series 2007-1 Notes, zero; or     (b)   for the Payment Date occurring
on the Legal Final Maturity Date for the Series 2007-1 Notes, the Aggregate
Series 2007-1 Note Principal Balance on such Payment Date.

     Scheduled Targeted Principal Balance: For each Payment Date for the
Series 2007-1 Notes, the Aggregate Series 2007-1 Note Principal Balance on such
Payment Date.
     Scheduled Termination Date: This term shall have the meaning set forth in
the Series 2007-1 Note Purchase Agreement.
     Series 2007-1: The Series of Notes the terms of which are specified in this
Supplement.
     Series 2007-1 Advance: Each advance of funds made by a Series 2007-1
Noteholder pursuant to the terms of this Supplement and the Series 2007-1 Note
Purchase Agreement.
     Series 2007-1 Availability: As of any date of determination for any
Series 2007-1 Noteholder prior to the Commitment Termination Date, the lesser of
(A) the excess, if any of (x) the Existing Commitment of such Series 2007-1
Noteholder on such date of determination over (y) the then Series 2007-1 Note
Principal Balance of the Series 2007-1 Note owned by such Series 2007-1
Noteholder on such date of determination; and (B) the product of (i) the
Series 2007-1 Percentage of such Series 2007-1 Noteholder, and (ii) the excess,
if any, of (x) the Asset Base (calculated after giving effect to any Eligible
Compressors to be acquired with the proceeds of such Series 2007-1 Advance) over
(y) the Aggregate Series 2007-1 Note Principal Balance (calculated prior to
giving effect to the requested Series 2007-1 Advance). On or subsequent to the
Commitment Termination Date, the Series 2007-1 Availability shall be zero.
     Series 2007-1 Note: Any note, substantially in the form of Exhibit A
hereto, issued pursuant to the terms of Section 201 of this Supplement, and any
and all replacements or substitutions of any such note.
     Series 2007-1 Note Interest Payment: For each Payment Date, an amount equal
to the sum of the following amounts:
     (A) the product of (i) the Incremental Principal Balance during the related
Interest Accrual Period, and (ii) an interest rate per annum equal to the sum of
(x) the Alternative Rate for such Interest Accrual Period, (y) the Applicable
Margin, and (z) the Incremental Margin;
     (B) the product of (i) the Base Principal Balance during the related
Interest Accrual Period, and (ii) an interest rate per annum equal to the sum of
(x) the Alternative Rate for such Interest Accrual Period and (y) the Applicable
Margin.

7



--------------------------------------------------------------------------------



 



     Series 2007-1 Note Principal Balance: With respect to any Series 2007-1
Note as of any date of determination, an amount equal to the excess of (i) the
sum of all Series 2007-1 Advances made on or subsequent to the Closing Date by
the related Series 2007-1 Noteholder, over (ii) the cumulative amount of all
payments of Minimum Principal Payment Amounts, Scheduled Principal Payment
Amounts, allocated portions of Supplemental Principal Payment Amounts and any
other principal payments actually received subsequent to the Closing Date with
respect to such Series 2007-1 Note.
     Series 2007-1 Note Purchase Agreement: The Note Purchase Agreement, dated
as of August 20, 2007, among the Issuer, Exterran ABS Lessor, Wachovia Capital
Markets, LLC and VFCC and certain other parties thereto, with respect to the
Series 2007-1 Notes.
     Series 2007-1 Note Unused Commitment: With respect to any Series 2007-1
Noteholder as of any date of determination, one of the following amounts:
(A) prior to the Commitment Termination Date, an amount equal to the excess of
(i) the Existing Commitment then in effect for such Series 2007-1 Noteholder,
over (ii) the Series 2007-1 Note Principal Balance of the Series 2007-1 Note
owned by such Series 2007-1 Noteholder as of such date (measured after giving
effect to all Series 2007-1 Advances made and all principal payments to be
received by such Series 2007-1 Noteholder on such date), and (B) on or
subsequent to the Commitment Termination Date, zero.
     Series 2007-1 Noteholder: As of any date of determination, any Person in
whose name a Series 2007-1 Note is registered in the Note Register.
     Series 2007-1 Percentage: With respect to any Series 2007-1 Noteholder as
of any date of determination, a fraction (expressed as a percentage), the
numerator of which is the Existing Commitment of such Series 2007-1 Noteholder
and the denominator of which is equal to the Aggregate Existing Commitments of
all Series 2007-1 Noteholders.
     Series 2007-1 Series Account: The account of that name established in
accordance with Section 301 hereof.
     Series Issuance Date: For the Series 2007-1 Notes, August 20, 2007.
     VFCC: Variable Funding Capital Company LLC, a Delaware limited liability
company, and its successors and assigns.
     VFCC Deal Agent: Wachovia Capital Markets, LLC, a limited liability company
organized under the laws of the State of Delaware, and its successors and
permitted assigns.
     VFCC Liquidity Agent: Wachovia Capital Markets, LLC, a limited liability
company organized under the laws of the State of Delaware, and its successors
and permitted assigns.
     VFCC Liquidity Agreement: The Liquidity Agreement, dated as of August 20,
2007 as amended, restated or otherwise modified from time to time, among VFCC,
the Liquidity Providers named therein and the VFCC Liquidity Agent.
     (b) Capitalized terms used herein and not otherwise defined shall have the
meaning set forth in Appendix A to the Indenture, as such Appendix A may be
amended,

8



--------------------------------------------------------------------------------



 



supplemented or otherwise modified from time to time in accordance with the
provisions of the Indenture. The rules of usage set forth in such Appendix A
shall apply to this Supplement.
ARTICLE II
Creation of the Series 2007-1 Notes
          Section 201. Designation. (a) There is hereby created a Series of
Notes to be issued in one Class pursuant to the Indenture and this Supplement to
be known as “Exterran ABS 2007 LLC Floating Rate Secured Notes, Series 2007-1”.
The Series 2007-1 Notes will be issued on the Series Issuance Date in the
initial maximum principal balance of One Billion Dollars ($1,000,000,000) and
the Aggregate Existing Commitment of the Series 2007-1 Notes on the
Series Issuance Date shall be One Billion Dollars ($1,000,000,000). The
Series 2007-1 Notes will not have priority over any other Series, except to the
extent set forth in the Indenture (including Section 302(g) thereof) or in the
Supplement for such other Series. The Series 2007-1 Notes are designated as a
Series of Warehouse Notes. The initial Payment Date for the Series 2007-1 Notes
shall be September 20, 2007.
          (b) On the Series Issuance Date, the Issuer shall sell the
Series 2007-1 Notes to VFCC pursuant to the Series 2007-1 Note Purchase
Agreement and deliver such Series 2007-1 Notes in accordance herewith and
therewith. The Series 2007-1 Notes shall be issued as Definitive Notes,
substantially in the form of Exhibit A hereto. The transfer restrictions set
forth in Sections 205(g) and (h) of the Indenture shall not be applicable to any
transfer of a Series 2007-1 Note (or an interest therein) by any Series 2007-1
Noteholder to one or more Liquidity Providers in accordance with the provisions
of the Liquidity Agreement.
          (c) Payments of principal on the Series 2007-1 Notes shall be payable
from funds on deposit in the Series 2007-1 Series Account, or otherwise, at the
times and in the amounts set forth in Articles III and VII of the Indenture and
Article III of this Supplement. As more fully set forth in this Supplement, so
long as no Event of Default has occurred and is continuing, no Minimum Principal
Payment Amounts and Scheduled Principal Payment Amounts are scheduled to be
owing on any Payment Date occurring prior to the Legal Final Payment Date.
          (d) As of the Closing Date, the Series 2007-1 Notes have not been
rated by a Rating Agency. So long as no Series of Notes shall be rated by any
Rating Agencies, any reference in any Related Document to the “Rating Agency
Condition” or to the approval of the Rating Agencies shall be deemed to be a
requirement for approval by the Requisite Global Majority.
          (e) So long as no Enhancement Agreement is in effect with respect to
the Series 2007-1 Notes, any right or privileges contained in any Related
Document that accrues to, or is exercisable by a Series Enhancer, shall be, with
respect to Series 2007-1, exercisable by the Majority of Holders of
Series 2007-1. Any notice or report to be mailed to the Series Enhancer shall be
mailed to each Series 2007-1 Noteholder.

9



--------------------------------------------------------------------------------



 



          (f) As of the Closing Date, there are no Enhancement Agreements with
respect to Series 2007-1 and accordingly no Series Enhancer Defaults shall be
applicable with respect to Series 2007-1.
          (g) In the event that any term or provision contained herein shall
conflict with or be inconsistent with any term or provision contained in the
Indenture, the terms and provisions of this Supplement shall govern.
          Section 202. Authentication and Delivery.
          (a) On the Closing Date, the Issuer shall sign the Series 2007-1
Notes, and shall direct the Indenture Trustee in writing pursuant to Section 201
of the Indenture to duly authenticate the Series 2007-1 Notes, and the Indenture
Trustee, upon receiving such direction, (i) shall authenticate (by manual or
facsimile signature), subject to compliance with the conditions precedent set
forth in Article V hereof and the Series 2007-1 Note Purchase Agreement, the
Series 2007-1 Notes in accordance with such written directions, and (ii) subject
to compliance with the conditions precedent set forth in Article V hereof and
the Series 2007-1 Note Purchase Agreement, shall deliver such Series 2007-1
Notes to the Noteholders in accordance with such written directions.
          (b) The Series 2007-1 Notes shall be executed by manual or facsimile
signature by the Issuer and shall be substantially in the form of Exhibit A
hereto.
          (c) The Series 2007-1 Notes shall be issued in minimum denominations
of $1,000,000 and in integral multiples of $100,000 in excess thereof.
          Section 203. Interest Payments on the Series 2007-1 Notes.
          (a) Interest on Series 2007-1 Notes. Interest shall be due and payable
on each Series 2007-1 Note on each Payment Date in an amount equal to the
Series 2007-1 Note Interest Payment for such Series 2007-1 Note on such Payment
Date. Each Deal Agent shall, by not later than the fifth (5th) Business Day
preceding each Payment Date, deliver to each of the Issuer, the Manager and the
Control Party a calculation of the Interest Payments payable on the
Series 2007-1 Notes on such Payment Date. Such Interest Payments shall be
payable on each Payment Date from amounts on deposit in the Series 2007-1
Series Account in accordance with Section 302 of this Supplement. To the extent
that the amount of interest which is due and payable on any Payment Date is not
paid in full on such date, such shortfall shall be due and payable on the
immediately succeeding Payment Date.
          (b) Interest on Overdue Amounts. If the Issuer shall default in the
payment of (i) the Series 2007-1 Note Principal Balance on the Legal Final
Maturity Date, or (ii) the Series 2007-1 Note Interest Payment for any
Series 2007-1 Note on any Payment Date, or (iii) any other amount due to the
Series 2007-1 Noteholders under this Supplement and/or the Indenture on the date
when due, then, in each case, the Issuer shall, from time to time, pay interest
on such unpaid amounts, to the extent permitted by Applicable Law, to, but not
including, the date of actual payment (after as well as before judgment), at a
rate per annum equal to the Overdue Rate, for the period during which such
principal, interest or other amount shall be unpaid from the due date of such
payment to the date of actual payment thereof. Default Fees shall be distributed

10



--------------------------------------------------------------------------------



 



from the Series 2007-1 Series Account at the times and subject to the priorities
set forth in Section 302 of this Supplement.
          (c) Maximum Interest Rate. In no event shall the interest charged with
respect to a Series 2007-1 Note exceed the maximum amount permitted by
Applicable Law. If at any time the interest rate charged with respect to a
Series 2007-1 Note exceeds the maximum rate permitted by Applicable Law, the
rate of interest to accrue pursuant to this Supplement and such Series 2007-1
Note shall be limited to the maximum rate permitted by Applicable Law, but any
subsequent reductions in the Alternative Rate shall not reduce the interest to
accrue on such Series 2007-1 Note below the maximum amount permitted by
Applicable Law until the total amount of interest accrued on such Series 2007-1
Note equals the amount of interest that would have accrued if a varying rate per
annum equal to the interest rate had at all times been in effect. If the total
amount of interest paid or accrued on the Series 2007-1 Note under the foregoing
provisions is less than the total amount of interest that would have accrued if
the interest rate had at all times been in effect, the Issuer agrees to pay to
the Series 2007-1 Noteholders an amount equal to the difference between (a) the
lesser of (i) the amount of interest that would have accrued if the maximum rate
permitted by Applicable Law had at all times been in effect, or (ii) the amount
of interest that would have accrued if the interest rate had at all times been
in effect, and (b) the amount of interest accrued in accordance with the other
provisions of this Supplement.
          (d) Interest on the Series 2007-1 Notes calculated utilizing the LIBOR
Rate and fees shall be computed on the basis of a year of 360 days and actual
days elapsed (including the first day but excluding the last day ) occurring in
the period for which such interest is payable. Interest on Series 2007-1 Notes
calculated utilizing the Base Rate shall be computed on the basis of a year of
365 or 366 days, as the case may be, and actual days elapsed (including the
first day but excluding the last day) occurring in the period for which such
interest is payable.
          Section 204. Principal Payments on the Series 2007-1 Notes. (a) The
unpaid principal balance of the Series 2007-1 Notes shall be payable on each
Payment Date occurring prior to the Legal Final Maturity Date from amounts on
deposit in the Series 2007-1 Series Account, or funds otherwise available for
such purpose, in an amount equal to that portion of the Supplemental Principal
Payment Amount for such Payment Date that has been allocated to the
Series 2007-1 Notes in accordance with the terms of the Indenture. The Aggregate
Series 2007-1 Note Principal Balance, together with all unpaid interest
(including all Default Fees), fees (including all Commitment Fees), expenses,
Breakage Costs and all other amounts payable by the Issuer to the Series 2007-1
Noteholders, each Interest Rate Hedge Provider and the Indenture Trustee
pursuant to the terms of the Indenture and this Supplement, shall be due and
payable in full on the earlier to occur of (x) the date on which an Event of
Default shall occur and the Series 2007-1 Notes have been accelerated in
accordance with Section 802 of the Indenture and (y) the Legal Final Maturity
Date.
          (b) The Issuer may, on any Payment Date and upon three (3) Business
Days’ prior written notice to the Indenture Trustee and the Series 2007-1
Noteholders (which notice shall be irrevocable when given), voluntarily prepay,
in whole or in part, the Aggregate Series 2007-1 Note Principal Balance by
making a wire transfer to the Series 2007-1 Series Account; provided, however,
that (i) each such voluntary prepayment to each Series 2007-1 Noteholder must be
for an amount of not less than Five Hundred Thousand Dollars ($500,000) and
(ii) the

11



--------------------------------------------------------------------------------



 



Issuer may not make such repayment from funds in the Transaction Accounts,
except to the extent that funds in any such account would otherwise be
distributable to the Series Account for application to the unpaid principal of
the Series 2007-1 Notes or payable to the Issuer, in each case in accordance
with the terms of Section 302 of the Indenture, or are otherwise expressly
available to the Issuer for such Prepayment. In connection with any Prepayment
made in accordance with this Section 204(b), the Issuer shall pay an amount
equal to the sum of (i) accrued interest in the principal balance being prepaid
to the date of such Prepayment, (ii) any Breakage Costs assessed by the Deal
Agents, on behalf of the related Series 2007-1 Noteholders and related Liquidity
Providers, and (iii) any fees and costs (including, without limitation,
termination payments) assessed by the Interest Rate Hedge Provider, but
otherwise without prepayment premium or penalty.
          Section 205. Amounts and Terms of Series 2007-1 Noteholder
Commitments.
          (a) Commitments. Subject to the terms and conditions of this
Supplement and the Series 2007-1 Note Purchase Agreement, each Series 2007-1
Noteholder shall make its Initial Commitment available to the Issuer during the
period commencing on (and including) the Closing Date and ending on (but
excluding) the Commitment Termination Date.
          (b) Series 2007-1 Advances. Prior to the Commitment Termination Date
each Series 2007-1 Note shall be a revolving note with a maximum principal
amount equal to the Existing Commitment then in effect for the related
Series 2007-1 Noteholder. Each Deal Agent shall maintain a record of all
Series 2007-1 Advances and repayments made on the Series 2007-1 Notes and absent
manifest error such records shall be conclusive. On any two (2) Business Days in
any calendar month requested by the Issuer and (except with respect to the
initial Series 2007-1 Advance) so long as the Issuer shall have given three
(3) Business Days’ prior written notice to the Indenture Trustee, the Deal
Agents and the Control Party, and shall have satisfied all applicable conditions
precedent set forth in Article V hereof, each Series 2007-1 Noteholder shall,
subject to the terms and conditions of the Series 2007-1 Note Purchase
Agreement, deposit in the account designated by the Issuer by wire transfer of
same day funds an amount in Dollars equal to its Series 2007-1 Percentage of the
requested Series 2007-1 Advance; provided, however, that, each Series 2007-1
Advance by each Series 2007-1 Noteholder shall be for an amount (A) not less
than the lesser of (x) its then unused Series 2007-1 Note Existing Commitment
and (y) Five Million Dollars ($5,000,000), and (B) not greater than the
Series 2007-1 Availability of such Series 2007-1 Noteholder on such Business
Day; provided, further, that in the event that any Series 2007-1 Noteholder
fails to make a Series 2007-1 Advance in accordance with its Series 2007-1 Note
Existing Commitment, then the other Series 2007-1 Noteholder(s) shall not be
obligated to fund the Series 2007-1 Percentage of the defaulted Series 2007-1
Noteholder(s).
          (c) (1) Each request for a Series 2007-1 Advance shall be submitted in
writing to the Deal Agents in the manner contemplated in the Indenture by not
later than 1:00 p.m. (Charlotte, North Carolina time) on the third (3rd)
Business Day prior to the date of the requested Series 2007-1 Advance and shall
be irrevocable when given.

  (2)   Each request for a Series 2007-1 Advance shall constitute a
reaffirmation by Issuer that (i) no Event of Default, Manager Default, Trigger
Event or Prospective Trigger Event has occurred

12



--------------------------------------------------------------------------------



 



      and is continuing, (ii) the representations and warranties of the Issuer
contained in the Related Documents are true, correct and complete in all
material respects to the same extent as though made on and as of the date of the
request, except to the extent such representations and warranties specifically
relate to an earlier date, in which event they shall be true, correct and
complete in all material respects as of such earlier date and (iii) that each of
the conditions precedent to such Series 2007-1 Advance have been satisfied.    
(3)   If (i) any Series 2007-1 Advance requested by the Issuer is not made or
effectuated, for any reason whatsoever, related to a default or nonperformance
by the Issuer, on the date specified thereof or (ii) any optional prepayment of
the Series 2007-1 Notes is not made when specified in the notice delivered
pursuant to Section 204 of this Supplement, the Issuer shall indemnify each
Series 2007-1 Noteholder against any Breakage Costs.

          (d) On each Payment Date, the Issuer shall pay a commitment fee (the
“Commitment Fee”) to each Series 2007-1 Noteholder, which shall be in an amount
equal to the sum of the product for each day during the immediately preceding
Interest Accrual Period of (x) one quarter of one percent (0.25%) per annum,
(y) a fraction (expressed as percentage) the numerator of which is one and the
denominator of which is equal to 360 and (z) the Series 2007-1 Note Unused
Commitment of such Series 2007-1 Noteholder on such date. Such Commitment Fee
shall be payable from amounts then on deposit in the Series 2007-1
Series Account, or amounts otherwise available for such purpose, in accordance
with Section 302 hereof.
          (e) All payments of principal and interest on the Series 2007-1 Notes
shall be paid to the Series 2007-1 Noteholders reflected in the Note Register as
of the related Record Date by wire transfer of immediately available funds for
receipt prior to 11:00 a.m. (New York City time) on the related Payment Date.
Any payments received by a Series 2007-1 Noteholder after 11:00 a.m. (New York
City time) on any day shall be considered to have been received on the next
succeeding Business Day.
          (f) All payments received by any Deal Agent from the Issuer by wire
transfer of immediately available funds prior to 11:00 a.m. (New York City time)
on the related Payment Date shall be disbursed by such Deal Agent to the
Series 2007-1 Noteholders or the Liquidity Provider (as applicable) by no later
than 3:00 p.m. on such Business Day. Any payments received by the Deal Agent
after 11:00 a.m. (New York City time) on any day shall be paid to the
Series 2007-1 Noteholders or Liquidity Provider (as applicable) by 11:00 a.m. on
the next Business Day.
          (g) The Aggregate Series 2007-1 Note Principal Balance of the
Series 2007-1 Notes shall be required to be prepaid at the time and in the
amounts set forth in Section 702(b) of the Indenture. In addition, Holders of
the Series 2007-1 Notes are entitled to receive, at the times and subject to the
conditions set forth in the Indenture, an allocable portion (as determined in
accordance with Section 302(g) of the Indenture) of any Supplemental Principal
Payment Amount.

13



--------------------------------------------------------------------------------



 



          Section 206. Taxes.
          (a) In addition to payments of principal and interest on the
Series 2007-1 Notes when due, the Issuer shall pay any and all Taxes, and all
liabilities with respect thereto, excluding, in the case of each Series 2007-1
Noteholder and any Person to whom a Series 2007-1 Noteholder has sold an
interest in the Series 2007-1 Note, the Deal Agent and any Liquidity Provider
(such Series 2007-1 Noteholder and any such Person being an “Indemnified
Party”), such Taxes as are imposed on or measured by each Indemnified Party’s
net income by the jurisdiction under the laws of which such Indemnified Party,
as the case may be, is organized or maintains an office or any political
subdivision thereof.
          (b) In addition, the Issuer shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Supplement or
any other documents related to the issuance of the Series 2007-1 Notes except
for any such taxes due upon the transfer by a Series 2007-1 Noteholder of its
Series 2007-1 Notes to any Person other than the Series Enhancer (if the
Series Enhancer is not then the Majority of Holders of Series 2007-1)
(hereinafter referred to as “Other Taxes”).
          (c) If any Taxes or Other Taxes are directly asserted or imposed
against any Indemnified Party, the Issuer shall indemnify and hold harmless such
Indemnified Party for the full amount of the Taxes or Other Taxes (including any
Taxes or Other Taxes asserted or imposed by any jurisdiction on amounts payable
under this Section 206) paid by the Indemnified Party and any liability
(including penalties, interest, additions to tax and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted or imposed. If the Issuer fails to pay any Taxes or Other
Taxes when due to the appropriate taxing authority or fails to remit to the
Indemnified Party the required receipts or other required documentary evidence,
the Issuer shall indemnify the Indemnified Party for any incremental Taxes or
Other Taxes, interest or penalties that may become payable by the Indemnified
Party as a result of any such failure. Payment under this indemnification shall
be made by Issuer immediately upon written demand therefor by any Indemnified
Party; provided that such payment shall be made in accordance with the
priorities for distributions set forth in Section 302 of this Supplement.
Indemnified Party shall give prompt notice to Issuer of any assertion of Taxes
or Other Taxes so that Issuer may, at its option, contest such assertion.
          (d) Within thirty (30) days after the date of any payment by the
Issuer of Taxes or Other Taxes, the Issuer shall furnish to each of the
Series 2007-1 Noteholders the original or a certified copy of a receipt
evidencing payment thereof, or other evidence of payment satisfactory to the
Series 2007-1 Noteholders.
          (e) Taxes and Other Taxes shall not constitute a “Claim” (as defined
in Section 101(5) of the Bankruptcy Code) against the Issuer in any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings involving the
Issuer in the event such amounts are not paid in accordance with Section 302 of
this Supplement.
          (f) On or before the date it acquires a Series 2007-1 Note (and, so
long as it may properly do so, periodically thereafter, as requested by Issuer,
to keep forms up to date),

14



--------------------------------------------------------------------------------



 



each Series 2007-1 Noteholder that is organized under the laws of a jurisdiction
outside the United States of America hereby is deemed to have agreed by its
acceptance of its Series 2007-1 Note to deliver to the Indenture Trustee any
certificates, documents or other evidence that shall be required by the Code (or
any regulations issued pursuant thereto) to establish that, assuming the
Series 2007-1 Notes are properly characterized as indebtedness, it is exempt
from existing United States Federal withholding requirements, including two
(2) original copies of Internal Revenue Service Form W-8BEN or Form W-8ECI or
any applicable successor form, properly completed and duly executed by the
Series 2007-1 Noteholder certifying that it is entitled to receive payments
under this Agreement without deduction or withholding of any United States
Federal income taxes (or at a reduced rate). If any Series 2007-1 Noteholder
does not comply with the requirements of this Section 206(f), then the amounts
payable to such Series 2007-1 Noteholder pursuant to this Section 206 shall be
limited to reflect such withholding. Any payment made by any Person to any
Series 2007-1 Noteholder of Series 2007-1 Note Interest Payment, Scheduled
Principal Payment Amount or Commitment Fees shall be considered as having been
paid by the Issuer to the Series 2007-1 Noteholder for all purposes of this
Supplement.
          Section 207. Increased Costs; Capital Adequacy; Illegality.
          (a) If either (i) the introduction of, or any change (including,
without limitation, any change by way of imposition or increase of reserve
requirements) after the Closing Date in or in the interpretation of any law or
regulation or (ii) the compliance by an Affected Party with any guideline or
request from any central bank or other Governmental Authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall (A) subject an Affected Party to any Tax (except for Taxes on the
overall net income of such Affected Party), duty or other charge with respect to
any Series 2007-1 Note, or any right to make Series 2007-1 Advance hereunder, or
on any payment made hereunder, (B) impose, modify or deem applicable any reserve
requirement (including, without limitation, any reserve requirement imposed by
the Board of Governors of the Federal Reserve System, but excluding any reserve
requirement, if any, included in the determination of the Adjusted Eurodollar
Rate), special deposit or similar requirement against assets of, deposits with
or for the amount of, or credit extended by, any Affected Party or (C) impose
any other condition affecting a Series 2007-1 Note or any Series 2007-1
Noteholder’s rights hereunder, the result of which is to increase the cost to
any Affected Party of maintaining its investment in the Series 2007-1 Note or to
reduce the amount of, or the rate of return on, any sum received or receivable
by an Affected Party under this Supplement, then within ten (10) days after
demand by such Affected Party (which demand shall be accompanied by a statement
setting forth the basis for such demand), the Issuer and/or Exterran ABS Lessor
shall pay directly to such Affected Party such additional amount or amounts as
will compensate such Affected Party for such additional or increased cost
incurred or such reduction suffered.
          (b) If either (i) the introduction of or any change in or in the
interpretation of any law, guideline, rule, regulation, directive or request or
(ii) compliance by any Affected Party with any law, guideline, rule, regulation,
directive or request from any central bank or other Governmental Authority
(whether or not having the force of law), including, without limitation,
compliance by an Affected Party with any request or directive regarding capital
adequacy and accounting pronouncements or interpretations of Accounting Research
Bulletin No. 51, has or would have the effect of reducing the rate of return on
the capital of any Affected Party as a

15



--------------------------------------------------------------------------------



 



consequence of its obligations hereunder or under the other Related Documents or
arising in connection herewith or therewith to a level below that which any such
Affected Party could have achieved but for such introduction, change or
compliance (taking into consideration the policies of such Affected Party with
respect to capital adequacy) by an amount deemed by such Affected Party to be
material, then from time to time, within ten (10) days after demand by such
Affected Party (which demand shall be accompanied by a statement setting forth
the basis for such demand), the Issuer and/or the Exterran ABS Lessor shall pay
directly to such Affected Party such additional amount or amounts as will
compensate such Affected Party for such reduction.
          (c) If as a result of any event or circumstance similar to those
described in clauses (a) or (b) of this Section, any Affected Party is required
to compensate a bank or other financial institution providing liquidity support,
credit enhancement or other similar support to such Affected Party in connection
with this Agreement or the funding or maintenance of Series 2007-1 Advances
hereunder, then within ten (10) days after demand by such Affected Party, the
Issuer shall pay to such Affected Party such additional amount or amounts as may
be necessary to reimburse such Affected Party for any amounts payable or paid by
it.
          (d) In determining any amount provided for in this section, the
Affected Party may use any reasonable averaging and attribution methods. Any
Affected Party making a claim under this section shall submit to the Issuer and
the Manager a written description as to such additional or increased cost or
reduction and the calculation thereof, which written description shall be
conclusive absent demonstrable error.
          (e) If a Liquidity Provider shall notify the Deal Agent that a
Eurodollar Disruption Event as described in clause (a) of the definition of
“Eurodollar Disruption Event” has occurred, the Deal Agent shall in turn so
notify the Issuer, whereupon all Series 2007-1 Advances in respect of which
Series 2007-1 Note Interest Payment accrues at the Adjusted Eurodollar Rate
shall immediately be converted into a Series 2007-1 Advance in respect of which
interest accrues at the Base Rate.
          (f) Any amounts payable by the Issuer pursuant to this Section 207 are
contingent upon the availability of funds to make such payment in accordance
with the provisions of Section 302 hereof and, to the extent such funds are not
available, shall not constitute a “Claim” (as defined in Section 101(5) of the
Bankruptcy Code) against the Issuer in any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings involving the Issuer in the
event that such amounts are not paid in accordance with Section 302 of this
Supplement.
ARTICLE III
Series 2007-1 Series Account and
Allocation and Application of Amounts Therein
          Section 301. Series 2007-1 Series Account. The Issuer shall establish
on the Closing Date and maintain, so long as any Series 2007-1 Note is
Outstanding, an Eligible Account at Wells Fargo Bank, National Association which
shall be designated as the Series 2007-1 Series Account, which account shall be
held in the name of the Indenture Trustee for the benefit of the Series 2007-1
Noteholders pursuant to the Indenture and this Supplement. All

16



--------------------------------------------------------------------------------



 



deposits of funds into the Series 2007-1 Series Account by the Issuer or any
other Person shall be accumulated in, and withdrawn from, the Series 2007-1
Series Account in accordance with the provisions of the Indenture and this
Supplement. Any funds on deposit in the Series 2007-1 Series Account shall be
invested in the same manner as the funds deposited and held in the Trust
Account.
          Section 302. Distributions from Series 2007-1 Series Account.
          (a) On each Payment Date and on each other date on which any payment
is to be made with respect to the Series 2007-1 Notes in accordance with
Section 203 or 204 hereof, the Indenture Trustee shall distribute funds then on
deposit in the Series 2007-1 Series Account in accordance with the priorities
set forth below:
          (I) If an Event of Default shall not have occurred and be continuing
(as determined in accordance with the provisions of Section 818 of the
Indenture):

  (1)   To each Deal Agent, on behalf of each related Holder of a Series 2007-1
Note on the immediately preceding Record Date, an amount equal to each such
Holder’s pro rata portion (based on the relative amounts owing pursuant to this
clause (1)) of the Interest Payments (exclusive of Default Fees) payable with
respect to the Series 2007-1 Notes for such Payment Date and all prior Payment
Dates;     (2)   To each Deal Agent, on behalf of each related Holder of a
Series 2007-1 Note on the immediately preceding Record Date, on a pro rata basis
(based on the relative amounts owing pursuant to this clause (2)), the
Commitment Fee payable to each such Holder for such Payment Date and all prior
Payment Dates;     (3)   To the Deal Agent, on behalf of each Holder of a
Series 2007-1 Note on the immediately preceding Record Date, an amount equal to
each such Holder’s pro rata portion (based on the relative Series 2007-1 Note
Principal Balances) of the Minimum Principal Payment Amount then due and payable
with respect to the Series 2007-1 Notes on such Payment Date;     (4)   To the
Deal Agent, on behalf of each Holder of a Series 2007-1 Note on the immediately
preceding Record Date, an amount equal to each such Holder’s pro rata portion
(based on the relative Series 2007-1 Note Principal Balances) of the Scheduled
Principal Payment Amount then due and payable with respect to the Series 2007-1
Notes on such Payment Date;     (5)   To the Deal Agent on behalf of each Holder
of a Series 2007-1 Note on the immediately preceding Record Date, an amount
equal to each such Holder’s pro rata portion (based on the relative
Series 2007-1 Note Principal Balances) of that portion of the

17



--------------------------------------------------------------------------------



 



      Supplemental Principal Payment Amount allocable to the Series 2007-1 Notes
on such Payment Date, until the Aggregate Series 2007-1 Note Principal Balance
has been reduced to zero;         (6)   To the Deal Agent on behalf of each
Holder of a Series 2007-1 Note on the immediately preceding Record Date, an
amount equal to each such Holder’s pro rata portion (based on the relative
amounts owing to each such Holder) of indemnities and other amounts (including
Default Fees) then due and payable by the Issuer to the Series 2007-1
Noteholders pursuant to the Related Documents; and     (7)   To the Issuer, any
remaining amounts then on deposit in the Series 2007-1 Series Account.

          (II) If an Event of Default shall have occurred and be continuing (as
determined in accordance with the provisions of Section 818 of the Indenture):

  (1)   To each Deal Agent on behalf of each Holder of a Series 2007-1 Note on
the immediately preceding Record Date, an amount equal to each such Holder’s pro
rata portion (based on the relative amounts owing pursuant to this clause (1))
of the Interest Payments (exclusive of Default Fees) payable with respect to the
Series 2007-1 Notes for such Payment Date and all prior Payment Dates;     (2)  
To each Deal Agent, on behalf of each related Holder of a Series 2007-1 Note on
the immediately preceding Record Date, on a pro rata basis (based on the
relative amounts owing pursuant to this clause (2)), the Commitment Fee payable
to each such Holder for such Payment Date and all prior Payment Dates;     (3)  
To each Deal Agent on behalf of each Holder of a Series 2007-1 Note on the
immediately preceding Record Date, an amount equal to each such Holder’s pro
rata portion (based on the relative Series 2007-1 Note Principal Balances) of
the Available Distribution Amount allocable to the Series 2007-1 Notes by the
Indenture Trustee to the Series 2007-1 Series Account pursuant to clause (11)(A)
of Section 302(e) of the Indenture, until the Aggregate Series 2007-1 Note
Principal Balance has been reduced to zero;     (4)   To each Deal Agent on
behalf of each Holder of a Series 2007-1 Note on the immediately preceding
Record Date, an amount equal to each such Holder’s pro rata portion (based on
the relative amounts owing to each such Holder) of indemnities and other amounts
(including Default Fees) then due and payable by the Issuer to the Series 2007-1
Noteholders pursuant to the Related Documents; and

18



--------------------------------------------------------------------------------



 



  (5)   To the Issuer, any remaining amounts then on deposit in the
Series 2007-1 Series Account.

Any amounts payable to a Noteholder pursuant to this Section 302 shall be made
by wire transfer of immediately available funds to the account that such
Noteholder has designated to the Indenture Trustee in writing on or prior to the
Business Day immediately preceding the Payment Date. Any amounts payable by the
Issuer hereunder are contingent upon the availability of funds to make such
payment in accordance with the provisions of this Section 302 hereof and, to the
extent such funds are not available, shall not constitute a “Claim” (as defined
in Section 101(5) of the Bankruptcy Code) against the Issuer in any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding involving the
Issuer in the event that such amounts are not paid in accordance with
Section 302 of this Supplement.
ARTICLE IV
Additional Covenants; Additional Condition Precedent
          In addition to the covenants set forth in Article VI A of the
Indenture, the Issuer hereby makes the following additional covenants for the
benefit of the Series 2007-1 Noteholders:
          Section 401. Use of Proceeds. The proceeds from the issuance of the
Series 2007-1 Notes shall be used to (i) acquire Eligible Compressors and
(ii) for general corporate purposes.
          Section 402. Issuance of Additional Series. Neither the Issuer nor
Exterran ABS Lessor shall issue any additional Series of Notes pursuant to the
Indenture without the prior written consent of the Majority of Holders of
Series 2007-1.
ARTICLE V
Conditions of Effectiveness and Future Lending
          Section 501. Effectiveness of Supplement. The effectiveness of this
Supplement is subject to the condition precedent that the Indenture Trustee and
each Series 2007-1 Noteholder shall have received all of the following, each
duly executed and dated as of the Closing Date, in form and substance
satisfactory to each of the Series 2007-1 Noteholders and each (except for the
Series 2007-1 Notes, of which only the originals shall be signed) in sufficient
number of signed counterparts to provide one for and each Series 2007-1
Noteholder:
          (a) Series 2007-1 Notes. Separate Series 2007-1 Notes executed by the
Issuer and Exterran ABS Lessor in favor of each Series 2007-1 Noteholder in the
aggregate stated principal amount of the Series 2007-1 Note Existing Commitment
of such Series 2007-1 Noteholders.
          (b) Certificate(s) of Secretary or Assistant Secretary. Separate
certificates executed by the corporate secretary or assistant secretary of the
Issuer, Exterran ABS Lessor and each Exterran Affiliate that is party to any
Related Document, each dated the Closing Date, certifying (i) that the
respective company has the authority to execute and deliver, and perform

19



--------------------------------------------------------------------------------



 



its respective obligations under each of the Related Documents to which it is a
party, and (ii) that attached are true, correct and complete copies of the
organic documents, authorizations and incumbency certificates of such Person in
form and substance satisfactory to the Series 2007-1 Noteholders, as to such
matters as they shall require.
          (c) Security Documents. The Indenture and this Supplement, in form and
substance satisfactory to the Series 2007-1 Noteholders and the Indenture
Trustee, shall have been executed and delivered by Issuer and Exterran ABS
Lessor, and all other parties thereto, together with all Uniform Commercial Code
financing statements, the Control Agreement(s) and other documents reasonably
requested by Series 2007-1 Noteholders or the Indenture Trustee.
          (d) Opinions of Counsel. Opinions of Counsel to the Issuer and
Exterran ABS Lessor, Exterran and the Contributors in form and substance
satisfactory to the Series 2007-1 Noteholders and the Control Party as to the
matters described below:

  (1)   True sale of the Compressors and the Related Sold Assets or Related
Contributed Assets, as the case may be, by each of the Contributors to the
Issuer;     (2)   A “paramount rights” opinion with respect to the transfer of
the Compressors and the Related Sold Assets or Related Contributor Assets as the
case may be, between the Issuer and Exterran ABS Lessor;     (3)  
Nonconsolidation of either the Issuer or Exterran ABS Lessor with any of the
Contributors or Exterran;     (4)   All corporate and securities matters with
respect to each of the Issuer, Exterran ABS Lessor, the Contributors and
Exterran;     (5)   Perfection and priority of the security interest in the
Owner Compressors and other Collateral is created by each of the Issuer and
Exterran ABS Lessor in favor of the Indenture Trustee for the benefit of the
Noteholders pursuant to the Indenture; and     (6)   The Notes shall be treated
as indebtedness under the Indenture for United States federal income tax
purposes and each of the Issuer and Exterran ABS Lessor will not be treated as
an association taxable as a corporation for United States federal income tax
purposes.

          (e) Related Documents. Each of the Related Documents shall have been
duly executed and delivered and all of the conditions precedent therein have
either been satisfied or waived by each Series 2007-1 Noteholder.
          (f) Insurance. Each of the Indenture Trustee and each Deal Agent shall
have received certificates evidencing insurance coverage satisfying the
requirements of Section 5.7 of the Management Agreement.

20



--------------------------------------------------------------------------------



 



          (g) Up Front Fee. The Issuer shall have paid, or made arrangements for
payment satisfactory to each Deal Agent for, the fees (if any) due to each Deal
Agent and the Conduit Purchasers on the Closing Date.
          (h) Credit and Collection Policy. The Issuer shall have delivered to
each Deal Agent (i) two (2) copies of Exterran’s Credit and Collection Policy
and (ii) Exterran’s Overhaul Policy, each in form and substance satisfactory to
each Deal Agent.
          (i) Issuer Certificate. An officer’s certificate certifying that all
of the conditions set forth in clauses (a) through (h) above have been
satisfied.
          (j) Closing of Merger. The merger or other consolidation of Universal
Compression Holdings, Inc. and Hanover Compressor Company has closed (resulting
in the Subsidiaries of Universal Compression Holdings, Inc. and Hanover
Compressor Company becoming subsidiaries of Exterran Holdings, Inc.)
          Section 502. Advances on Series 2007-1 Notes. The obligation of each
of the Series 2007-1 Noteholders to make a Series 2007-1 Advance pursuant to its
commitment under this Supplement and the Series 2007-1 Note Purchase Agreement
is subject to the following further conditions precedent being fulfilled with
respect to each such Series 2007-1 Advance (including any such Series 2007-1
Advance on the Series Issuance Date (if any)):
          (a) Default. Before and after giving effect to such Series 2007-1
Advance, no Event of Default or Manager Default shall have occurred and be
continuing (without regard to any waiver of such condition by the Requisite
Global Majority) unless such Series 2007-1 Advance has been approved by each
Series 2007-1 Noteholder.
          (b) No Trigger Event, Prospective Trigger Event or Asset Base
Deficiency. Before and after giving effect to such Series 2007-1 Advance, no
Trigger Event, Prospective Trigger Event or Asset Base Deficiency shall have
occurred and be continuing unless such Series 2007-1 Advance has been approved
by each Series 2007-1 Noteholder.
          (c) Certification. Issuer shall have delivered to each Deal Agent a
compliance certificate, signed by a Responsible Officer of Issuer stating that
(i) each of the conditions precedent set forth in this Section 502 and in the
Series 2007-1 Note Purchase Agreement have been satisfied with respect to such
Series 2007-1 Advance and (ii) each of the representations and warranties of the
Issuer contained in each Related Document is true and correct in all material
respects as of the date of such Series 2007-1 Advance (or, in the case of the
initial Series 2007-1 Advance, that each of such representations and warranties
is true and correct in all respects as of the date of such initial Series 2007-1
Advance).
          (d) Asset Base Certificate. Issuer shall have delivered to each Deal
Agent a duly completed and executed Asset Base Certificate, determined after
giving effect to any Eligible Compressors and Eligible Contracts to be acquired
with the proceeds of such Series 2007-1 Advance, which demonstrates that, after
giving effect to such Series 2007-1 Advance, no Asset Base Deficiency would
exist after giving effect to such Series 2007-1 Advance.
          (e) Commitment Termination Date. The Commitment Termination Date shall
not have occurred or, if such Commitment Termination Date shall have occurred,
each Series

21



--------------------------------------------------------------------------------



 



2007-1 Noteholder shall have waived the event or condition that has caused the
occurrence of the Commitment Termination Date.
          (f) Issuer Certificate. An officer’s certificate certifying that all
of the conditions set forth in paragraphs (a) through (e) of this Section 502
have been satisfied.
ARTICLE VI
Miscellaneous Provisions
          Section 601. Ratification of Indenture. As supplemented by this
Supplement, the Indenture is in all respects ratified and confirmed and the
Indenture, as so supplemented by this Supplement, shall be read, taken and
construed as one and the same instrument.
          Section 602. Counterparts. This Supplement may be executed in two or
more counterparts, and by different parties on separate counterparts, each of
which shall be an original, but all of which shall constitute one and the same
instrument.
          Section 603. Governing Law. THIS SUPPLEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REFERENCE TO ITS
CONFLICTS OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.
          Section 604. Amendments and Modifications. The terms of this
Supplement may be waived, modified or amended in a written instrument signed by
each of the Issuer, Exterran ABS Lessor, the Control Party for Series 2007-1 and
the Indenture Trustee and, except with respect to the matters set forth in (and
subject to the terms of) Section 1001 of the Indenture, only with the prior
written consent of (i) the Control Party for the Series 2007-1 Notes, and
(ii) solely in the case of the matters set forth in the last proviso to Section
1002(a) of the Indenture, the prior written consent of the Holders of all
Series 2007-1 Notes affected by such waiver, modification or amendment.
          Section 605. Consent to Jurisdiction. ANY LEGAL SUIT, ACTION OR
PROCEEDING AGAINST THE ISSUER ARISING OUT OF OR RELATING TO THIS SUPPLEMENT, OR
ANY TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN THE CITY OF NEW YORK, STATE OF NEW YORK AND EACH OF THE ISSUER AND
EXTERRAN ABS LESSOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND, SOLELY
FOR THE PURPOSES OF ENFORCING THIS SUPPLEMENT AND THE OTHER RELATED DOCUMENTS,
THE ISSUER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN
ANY SUCH SUIT, ACTION OR PROCEEDING. EACH OF THE ISSUER HEREBY AND EXTERRAN ABS
LESSOR IRREVOCABLY APPOINTS AND DESIGNATES CT CORPORATION, HAVING AN ADDRESS AT
111 EIGHTH AVENUE, NEW YORK, NY 10011, ITS TRUE AND LAWFUL ATTORNEY-IN-FACT AND
DULY AUTHORIZED AGENT FOR THE LIMITED PURPOSE

22



--------------------------------------------------------------------------------



 



OF ACCEPTING SERVICING OF LEGAL PROCESS AND THE ISSUER AGREES THAT SERVICE OF
PROCESS UPON SUCH PARTY SHALL CONSTITUTE PERSONAL SERVICE OF SUCH PROCESS ON
SUCH PERSON. EACH OF THE ISSUER AND EXTERRAN ABS LESSOR SHALL MAINTAIN THE
DESIGNATION AND APPOINTMENT OF SUCH AUTHORIZED AGENT UNTIL ALL AMOUNTS PAYABLE
UNDER THIS SUPPLEMENT AND THE OTHER RELATED DOCUMENTS SHALL HAVE BEEN PAID BY
ISSUER AND EXTERRAN ABS LESSOR IN FULL. IF SUCH AGENT SHALL CEASE TO SO ACT, THE
ISSUER SHALL IMMEDIATELY DESIGNATE AND APPOINT ANOTHER SUCH AGENT SATISFACTORY
TO THE INDENTURE TRUSTEE AND SHALL PROMPTLY DELIVER TO THE INDENTURE TRUSTEE
EVIDENCE IN WRITING OF SUCH OTHER AGENT’S ACCEPTANCE OF SUCH APPOINTMENT.
          Section 606. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, AS AGAINST THE OTHER PARTIES HERETO, ANY RIGHTS IT MAY HAVE
TO A JURY TRIAL IN RESPECT OF ANY CIVIL ACTION OR PROCEEDING (WHETHER ARISING IN
CONTRACT OR TORT OR OTHERWISE), INCLUDING ANY COUNTERCLAIM, DOCUMENT, INCLUDING
IN RESPECT OF THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT HEREOF OR THEREOF.
          Section 607. No Petition. The Indenture Trustee, on its own behalf,
hereby covenants and agrees, and each Noteholder by its acquisition of a
Series 2007-1 Note shall be deemed to covenant and agree, that it will not
institute against the Issuer any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any Insolvency
Law or any other federal or state bankruptcy or similar law, at any time other
than on a date which is at least one year and one day after the last date on
which any Series 2007-1 Note is Outstanding. The provisions of this Section 607
shall survive the repayment of the Notes and any termination of this Supplement.
[Signature page follows.]

23



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Issuer, Exterran ABS Lessor and the Indenture
Trustee have caused this Supplement to be duly executed and delivered by their
respective officers all as of the day and year first above written.

            EXTERRAN ABS 2007 LLC
      By:   /s/ J. Michael Anderson         Name:   J. Michael Anderson       
Title:   Senior Vice President        EXTERRAN ABS LEASING 2007 LLC
      By:   /s/ J. Michael Anderson     Name:   J. Michael Anderson      Title:
Senior Vice President     

            WELLS FARGO BANK,
NATIONAL ASSOCIATION, not in its individual
capacity, but solely as Indenture Trustee
      By:   /s/ Melissa Philibert         Name:   Melissa Philibert       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF SERIES 2007-1 NOTE
          THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY OTHER
JURISDICTION. THIS NOTE MAY NOT BE OFFERED FOR SALE, TRANSFER OR ASSIGNMENT
UNLESS (1) SO REGISTERED OR THE TRANSACTION RELATING THERETO SHALL BE EXEMPT
WITHIN THE MEANING OF SUCH ACT AND THE RULES AND REGULATIONS OF THE SECURITIES
AND EXCHANGE COMMISSION ADOPTED THEREUNDER AND (2) SUCH TRANSACTION COMPLIES
WITH THE PROVISIONS SET FORTH IN SECTION 205 OF THE INDENTURE. BECAUSE OF THE
PROVISIONS FOR THE PAYMENT OF PRINCIPAL CONTAINED HEREIN, THE OUTSTANDING
PRINCIPAL AMOUNT OF THIS NOTE MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE
HEREOF. ANYONE PURCHASING THIS NOTE MAY ASCERTAIN THE OUTSTANDING PRINCIPAL
AMOUNT HEREOF BY INQUIRY TO THE DEAL AGENTS
EACH PURCHASER OF A SERIES 2007-1 NOTE SHALL BE DEEMED TO REPRESENT AND WARRANT
TO THE INITIAL PURCHASER, THE ISSUER, EXTERRAN ABS LESSOR, THE INDENTURE TRUSTEE
AND THE MANAGER THAT EITHER (1) IT IS NOT ACQUIRING THE SERIES 2007-1 NOTE WITH
THE ASSETS OF AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, OR A “PLAN” WITHIN
THE MEANING OF SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986; OR (2) THE
ACQUISITION AND HOLDING OF THE SERIES 2007-1 NOTE WILL NOT GIVE RISE TO A
NONEXEMPT PROHIBITED TRANSACTION UNDER SECTION 406(a) OF ERISA OR SECTION 4975
OF THE CODE.
EXTERRAN ABS 2007 LLC
EXTERRAN ABS LEASING 2007 LLC
SERIES 2007-1 SECURED NOTE

Up to $1,000,000,000   No. ___

                    , 2007
          KNOW ALL PERSONS BY THESE PRESENTS that Exterran ABS 2007 LLC, a
Delaware limited liability company (the “Issuer”) and Exterran ABS Leasing 2007
LLC, a Delaware limited liability company (“Exterran ABS Lessor), for value
received, hereby promises to pay, on a joint and several basis, to Wachovia
Capital Markets, LLC, as agent for Variable Funding Capital Corporation and the
related purchasers, or their registered assigns, at the principal corporate
trust office of the Indenture Trustee named below, (i) the principal sum of One
Billion Dollars ($1,000,000,000) or, if less, the Series 2007-1 Note Principal
Balance of this Series 2007-1 Note, which amount shall be payable on the dates
and in the amounts set forth in the Indenture, dated as of August 20, 2007 (as
amended, restated or otherwise modified from time to time, the “Indenture”) and
the Series 2007-1 Supplement, dated as of August 20, 2007 (as amended, restated
or otherwise modified from time to time, the “Series 2007-1 Supplement”), each
among the Issuer, Exterran ABS Lessor and Wells Fargo Bank, National Association
as

 



--------------------------------------------------------------------------------



 



indenture trustee (the “Indenture Trustee”), (ii) interest on the outstanding
principal amount of this Series 2007-1 Note on the dates and in the amounts set
forth in the Indenture and the Series 2007-1 Supplement and (iii) the other
amounts required to be paid pursuant to the Indenture and the Series 2007-1
Supplement. A record of each Series 2007-1 Advance, Prepayment and repayment
shall be made by each Deal Agent and absent manifest error such record shall be
conclusive. Capitalized terms not otherwise defined herein will have the meaning
set forth in Appendix A to the Indenture or the Series 2007-1 Supplement.
          Payment of the principal of and interest on this Series 2007-1 Note
shall be made in lawful money of the United States of America which at the time
of payment is legal tender for payment of public and private debts. The
principal balance of and interest on this Series 2007-1 Note is payable at the
times and in the amounts set forth in the Indenture and the Series 2007-1
Supplement by wire transfer of immediately available funds to the account
designated by the Holder of record on the immediately preceding Record Date.
          This Series 2007-1 Note is one of the authorized notes identified in
the title hereto and issued in the aggregate principal amount of One Billion
Dollars ($1,000,000,000) (or, if less, the Series 2007-1 Note Principal Balance
of this Series 2007-1 Note) pursuant to the Indenture and the Series 2007-1
Supplement.
          The Series 2007-1 Notes shall be an obligation of the Issuer and shall
be secured by the Collateral, all as defined in, and subject to the limitations
set forth in, the Indenture and the Series 2007-1 Supplement.
          This Series 2007-1 Note is transferable as provided in the Indenture
and the Series 2007-1 Supplement, subject to certain limitations therein
contained, only upon the books for registration and transfer kept by the
Indenture Trustee, and only upon surrender of this Series 2007-1 Note for
transfer to the Indenture Trustee duly endorsed by, or accompanied by a written
instrument of transfer in form reasonably satisfactory to the Indenture Trustee
duly executed by the registered Holder hereof or his attorney duly authorized in
writing. The Indenture Trustee or the Issuer may require payment by the Holder
of a sum sufficient to cover any tax expense or other governmental charge
payable in connection with any transfer or exchange of the Series 2007-1 Notes.
          The Issuer, the Indenture Trustee and any other agent of the Issuer
may treat the person in whose name this Series 2007-1 Note is registered as the
absolute owner hereof for all purposes, and neither the Issuer, the Indenture
Trustee, nor any other such agent shall be affected by notice to the contrary.
          This Series 2007-1 Note is subject to prepayment at the times and
subject to the conditions set forth in the Indenture and the Series 2007-1
Supplement.
          If an Event of Default shall occur and be continuing, the principal of
and accrued interest on this Series 2007-1 Note may be declared to be due and
payable in the manner and with the effect provided in the Indenture and the
Series 2007-1 Supplement.

 



--------------------------------------------------------------------------------



 



          The Indenture permits, with certain exceptions as therein provided,
the issuance of supplemental indentures. Supplements and amendments to the
Indenture and the Series 2007- 1 Supplement may be made only to the extent and
in circumstances permitted by the Indenture and the Series 2007-1 Supplement.
          The Holder of this Series 2007-1 Note shall have no right to enforce
the provisions of the Indenture and the Series 2007-1 Supplement or to institute
action to enforce the covenants, or to take any action with respect to a default
under the Indenture and the Series 2007-1 Supplement, or to institute, appear in
or defend any suit or other proceedings with respect thereto, except as provided
under certain circumstances described in the Indenture and the Series 2007-1
Supplement; provided, however, that nothing contained in the Indenture or the
Series 2007-1 Supplement shall affect or impair any right of enforcement
conferred on the Holder hereof to enforce any payment of the principal of and
interest on this Series 2007-1 Note on or after the due date thereof; provided
further, however, that by acceptance hereof the Holder is deemed to have
covenanted and agreed that it will not institute against the Issuer any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any applicable bankruptcy or similar law, at any time
other than at such time as permitted by Section 1211 of the Indenture and
Section 607 of the Series 2007-1 Supplement.
          Each Holder of a Series 2007-1 Note shall be deemed to represent and
warrant to the Initial Purchaser, the Issuer, Exterran ABS Lessor, the Indenture
Trustee and the Manager that either (1) it is not acquiring a Series 2007-1 Note
with the assets of an “Employee Benefit Plan” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended, or a “Plan” within
the meaning of Section 4975 of the Internal Revenue Code of 1986; or (2) the
acquisition and holding of a Series 2007-1 Note will not give rise to a
nonexempt prohibited transaction under Section 406(a) of ERISA or Section 4975
of the Code.
          Each purchaser of a Series 2007-1 Note agrees that such Series 2007-1
Note may not be resold, pledged or transferred to a Competitor of the Issuer,
Exterran or any Exterran Affiliate except in certain limited circumstances as
set forth in Section 205(i) of the Indenture.
          This Series 2007-1 Note, and the rights and obligations of the parties
hereunder, shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York without giving effect to its conflicts
of law principles.
          All terms and provisions of the Indenture and the Series 2007-1
Supplement are herein incorporated by reference as if set forth herein in their
entirety.
          IT IS HEREBY CERTIFIED, RECITED AND DECLARED, that all acts,
conditions and things required to exist, happen and be performed precedent to
the execution and delivery of the Indenture and the Series 2007-1 Supplement and
the issuance of this Series 2007-1 Note and the issue of which it is a part, do
exist, have happened and have been timely performed in regular form and manner
as required by law.
          Unless the certificate of authentication hereon has been executed by
the Indenture Trustee by manual signature of one of its authorized officers,
this Series 2007-1 Note shall not be

 



--------------------------------------------------------------------------------



 



entitled to any benefit under the Indenture and the Series 2007-1 Supplement, or
be valid or obligatory for any purpose.
          IN WITNESS WHEREOF, each of Exterran ABS 2007 LLC and Exterran ABS
Leasing 2007 LLC has caused this Series 2007-1 Note to be duly executed by its
duly authorized representative, on this ___th day of                     .

            EXTERRAN ABS 2007 LLC
      By:           Name:           Title:           EXTERRAN ABS LEASING 2007
LLC
      By:           Name:           Title:        

          This Note is one of the Series 2007-1 Notes described in the
within-mentioned Indenture and the Series 2007-1 Supplement.

            WELLS FARGO BANK,
NATIONAL ASSOCIATION, not in its individual capacity, but solely as Indenture
Trustee
      By:           Name:           Title:        

 